IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                  June 30, 2008
                                No. 07-40906
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ISAIAS CARRILLO

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:07-CR-422-2


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Isaias Carrillo appeals his sentence following his guilty plea conviction for
two counts of possession with intent to distribute more than 500 grams of
cocaine and one count of importation of more than 500 grams of cocaine, in
violation of 18 U.S.C. § 2; and 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), 846, 952(a),
960(b)(2). Carrillo argues that the district court erred in denying him a minor-
or minimal-role adjustment to his offense level under U.S.S.G. § 3B1.2. He
contends that the adjustment was warranted because the information contained

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40906

in the presentence investigation report (PSR) and the supplemental addendum
to the PSR was sufficient to show by a preponderance of the evidence that
Carrillo played a minor or minimal role in the offense.
      We review a district court’s decision on a minor- or minimal-role
adjustment for clear error. See United States v. Villanueva, 408 F.3d 193, 203
& n.9 (5th Cir. 2005). The PSR and the factual basis for the guilty plea reflect
that Carrillo was paid for his services, traveled a long distance to perform the
service, and knew or suspected that they would be transporting illegal narcotics.
See § 3B1.2, comment. (n.3(C)) (stating that the district court is not required to
find, based solely on a defendant’s assertions, that he was unaware of the scope
or structure of the enterprise). Additionally, the large quantity of cocaine
involved militates against a minor- or minimal-role adjustment. See United
States v. Rojas, 868 F.2d 1409, 1410 (5th Cir. 1989). From these facts, the
district court reasonably could have concluded that Carrillo’s role was not
peripheral. See Villanueva, 408 F.3d at 204.
      Carrillo has failed to show that the district court’s denial of a minor- or
minimal-role adjustment was clearly erroneous. See id. at 203-04. Accordingly,
the judgment of the district court is AFFIRMED.




                                        2